Order reversed and the decree of Special Term, dated June 7, 1961, reinstated as to damage parcel No. 324 (Matter of Port of N. Y. Auth. [Lincoln Tunnel], 2 N Y 2d 296 [1957]; Matter of City of New York [Woodrow Wilson Houses], 8 N Y 2d 824, 827 [I960]) and as to damage parcel No. 654, with costs in this court and in the Appellate Division to claimants, and a new trial granted as to damage parcels Nos. 322 and 323 (Matter of City of New York [West Park Clearance Project], 1 N Y 2d 428, 433), with costs to abide the event. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scilepfi.